MEMORANDUM **
Lakhwinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s decision (“IJ”) denying his application for protec*737tion under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that even if Singh’s testimony was credible, he failed to establish that it is more likely than not he will be tortured if returned to India. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.